DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 05/23/2022 in response to the Office Action mailed on 02/24/2022. Claims 1-13 are pending in the application. As such, claims 1-13  have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 05/23/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-13 have been examined. 

Allowable Subject Matter
In view of Applicant’s response to the independent claims 1, 5 and 10 , the previous rejections of Claims 1-13 under 35 U.S.C. § 103 are respectfully reconsidered, and hereinafter addressed as follows.  
As shown above, Janusz merely teaches K-th tier as MLP(multilayer perception). In Janusz, Waveform samples Xj-rs(k), . . . , X-1 and decoded vocoder condi-tioning vector processed by respective 1 x 1 convolution layers. Waveform samples Xi-Fs(k), ... , Xi-1 s not the residual signal of the first band and the reference signal of the second band. Therefore, Applicants respectfully submit that Janusz does not teach or suggest the feature "the residual signal of the first band and the reference signal of the second band are set to be an output and an input of a residual signal learning engine including a convolutional layer and a neural network," as recited in claim 1.

Applicant’s arguments above with respect to claim 1 have been reconsidered and found
persuasive.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 and 10 are found allowable over the prior art of record for at least the following rationale.
At best, Vos (US Patent Application Publication 2010/0174534) teaches LPC filter to separate (i) a signal representative of the effect of the time-varying filter 104; and (ii) the remaining signal with the effect of the filter 104 removed, which is representative of the source signal to create LPC residual signal and source signal(or reference signal) followed by LTP Filter, where The pitch lags, the LTP vectors and the LTP residual signal are sent to the decoder together with the coded LTP residual, and used to construct the speech output signal (see Vos, [0005-0006], [0009]).
	Further, Janusz teaches obtaining vocoder parameters hf  using sample RNN using processed quantized LPC coefficients concatenated with the other quantized parameters (see Janusz ,section 2.0)
Notwithstanding, Vos and Janusz’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 5 and 10 as specifically recited.
Please, see additional references in form PTO-892 for more details.
Similarly, dependent Claims 2-4 and 6-9 and 11-13 further limit allowable independent Claims 1, 5 and 10 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. S. Kankanahalli, “End-to-end optimized speech coding with deep neural networks,” arXiv preprint arXiv:1710.09064, 2017 teaches an end-to-end DNN based speech coder which performs on par with the AMR-WB standard at a variety of bitrates (see Kankanahalli, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656